399 F.2d 297
James Harold JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 24747.
United States Court of Appeals Fifth Circuit.
June 18, 1968.

Max P. Engel, Philip S. Goldin, Engel & Pollack, Miami, Fla., for appellant.
Morton Orbach, Asst. U.S. Atty., Neal R. Sonnett, William A. Meadows, Jr., U.S. Attys., Miami, Fla., for appellee.
Before POPE,1 TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
There was ample evidence from which the jury could find the guilt of the accused of the charges of holding and passing counterfeit federal reserve notes beyond a reasonable doubt.  We find no Miranda warning issue in this case.


2
The judgment is affirmed.



1
 Of the Ninth Circuit, sitting by designation